Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 17, 2019

The Court of Appeals hereby passes the following order:

A19A2089. ARTHUR SHERMAINE BUSSEY v. THE STATE.

      In 2002, Arthur Shermaine Bussey pled guilty to burglary and theft by
receiving. In 2019, Bussey filed a motion challenging the validity of his arrest
warrant, which the trial court construed as an application for a writ of habeas corpus.
The trial court denied the application, and Bussey appealed. We transferred the case
to the Supreme Court based upon its exclusive jurisdiction over cases involving
habeas corpus. The Supreme Court found that, because Bussey’s motion was filed in
his original criminal action, it was not properly construed as a habeas matter, and it
returned the appeal to this Court. See Case Number S19A1522 (Aug. 19, 2019). We
lack jurisdiction.
      In substance, Bussey’s motion challenging the arrest warrant is a challenge to
the validity of his conviction. The Supreme Court has made clear that a motion
seeking to challenge an allegedly invalid or void judgment of conviction “is not one
of the established procedures for challenging the validity of a judgment in a criminal
case” and that an appeal from the denial of such a motion is subject to dismissal.
Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010).
      Because Bussey is not authorized to collaterally attack his conviction in this
manner, this appeal is hereby DISMISSED. See id.; Harper v. State, 286 Ga. 216, 218
(1) (686 SE2d 786) (2009).


                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       10/17/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.